17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Olaree E. HOPPEL, Plaintiff-Appellantv.BLUE CROSS OF WASHINGTON AND ALASKA, INC.;  Blue Cross ofWashington and Alaska Supplemental Retirement Program;  BlueCross of Washington and Alaska Deferred Income Plan;  RobertRichmond, Defendants-Appellees.
No. 92-36761.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1994.Decided Feb. 23, 1994.

1
Before:  GOODWIN, SCHROEDER, and NORRIS, Circuit Judges

JUDGMENT ORDER

2
The judgment is AFFIRMED for the reasons stated by the district court.  See Order on Motions for Summary Judgment, ER at 55.